In an action to *585recover damages for libel and slander, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Ruskin, J.), entered March 10, 1987, which denied his motion to restore the action to the Trial Calendar; (2) an order of the same court, dated March 23, 1987, which dismissed the complaint with prejudice, and (3) an order of the same court, entered July 16, 1987, which denied his motion for reargument of the two prior orders.
Ordered that the appeal from the order entered July 16, 1987 is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered March 10, 1987, and the order dated March 23, 1987, respectively, are affirmed, and it is further,
Ordered that the respondent is awarded one bill of costs.
Based on the facts of this case, the trial court did not abuse its discretion in dismissing the complaint with prejudice and refusing to restore the case to the Trial Calendar. The plaintiff had been granted several adjournments by the trial court over a period of approximately one year. Moreover, prior to the last adjournment, the plaintiff was informed that no further adjournments would be granted. Despite this warning, the plaintiff was not ready to proceed on the final adjourned date. Mollen, P. J., Lawrence, Eiber and Sullivan, JJ., concur.